Citation Nr: 0015714	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-19 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to February 
1986 and from February 1987 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision from 
the Indianapolis, Indiana Department of Veterans Affairs (VA) 
Regional Office, which denied service connection for 
residuals of a left leg injury.  

During the course of the appeal, the file was transferred to 
the RO in New Orleans, Louisiana.  The veteran and his 
representative appeared before a hearing officer at the New 
Orleans RO in September 1994.  The Board REMANDED the case 
for further development in December 1996.  Due to the 
veteran's relocation, the file was transferred to the 
Indianapolis RO in March 1998.  The case has been returned to 
the Board for adjudication.  


FINDINGS OF FACT

1.  Competent medical evidence of a nexus between the 
veteran's diagnosis of chondromalacia of patella on the left 
and his active service is not of record.

2.  Competent medical evidence of residuals of an injury to 
the left lower leg is not of record.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of an injury to the left lower leg to include 
chondromalacia of patella on the left is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131(West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Service medical records in September 1985 show that the 
veteran was seen with bilateral tibial tenderness.  The 
assessment included bilateral tibial shaft stress fracture 
versus stress reaction.  Service medical records contain no 
other complaints, findings, or treatment of the left lower 
leg.  However service medical records do show an injury to 
the right knee.  At his September 1988 separation 
examination, the veteran only reported treatment pertaining 
to his right leg and knee.  (The Board notes that the veteran 
is service connected for chondromalacia of the right 
patella.)  

At a February 1993 VA examination, the veteran reported that 
he injured both his legs when he fell in a foxhole during 
service in 1985-86.  Tenderness around the patella 
bilaterally was found.  The diagnoses included traumatic 
injury both knees 1985-1986.  

In several support statements dated in April 1993, the 
veteran's friends state that the veteran was sent home from 
army training for 30 days in 1985 because he injured his legs 
and that the veteran has continued to experience problems 
with his legs.  At a September 1994 hearing, the veteran 
testified that he injured his right leg when he fell of a 
truck and that he experienced pain and aching in both legs 
during service.

During a January 1995 VA examination, the veteran reported 
injuring his knees on multiple occasions during service from 
1986 to 1988.  He reported continued pain in the knees, worse 
on the left.  X-ray evaluations were negative.  The diagnosis 
was chondromalacia of the patella bilaterally, worse on the 
left than the right.

At an August 1999 VA examination, the veteran gave a history 
of his slipping of a truck when his left foot was on the 
wrong step and his left leg slipped and he fell, landing on 
his right knee.  The veteran reported that he experienced 
catching, locking and giving way symptoms with left knee pain 
and swelling which has continued.  X-ray evaluation of the 
left knee was normal.  On evaluation, pain and crepitance 
were noted in the left knee.  The examiner opined that the 
veteran has a significant injury to the under surface of the 
patella which "definitely could have resulted and from his 
history did result from his injury after slipping off the 
rung of the truck."  The examiner further stated that " I 
do feel that his injury which was sustained coming off the 
back of the truck per patient's history."    

In an October 1999 VA examination review opinion, the 
examiner noted that he had reviewed the veteran's claims 
folder specifically noting extensive review of the veteran's 
service medical records of basic training.  The examiner also 
noted the finding of chondromalacia patella of the left knee 
approximately 6 years after service.  The VA examiner found 
no evidence of injury of the left knee documented in the 
service medical records.  The examiner opined that he could 
not justify the veteran's left knee injury being service 
connected as there was no evidence of treatment during 
military service.

The veteran's claim for service connection for residual of 
injury to the left lower leg is not well grounded.  The 
veteran is competent to report that on which he has personal 
knowledge, that is what comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay statements as to the existence of a disorder 
and a relationship between that disorder and service because 
there is no evidence that the veteran is competent to offer 
medical opinions.  Competent medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a); if no cognizable evidence is submitted to support 
the claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 608, 611 (1992).  The Court has held 
that where the issue involves medical causation, competent 
medical evidence which indicates that the claim is plausible 
or possible is required to set forth a well grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Additionally, 
when physician merely restates in the record what the medical 
history provided by the veteran unenhanced by additional 
medical comment, this evidence is not considered competent 
evidence to well ground the claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

In the instant case, the veteran's service medical records 
show only findings indicative of possible bilateral tibial 
stress fracture, but show no findings or diagnoses of an 
injury to the left knee.  VA examinations only show a 
diagnosis of chondromalacia patella bilaterally in 1993 and 
on the left in 1999.  These examinations do not provide 
competent medical evidence linking the veteran's diagnosis of 
chondromalacia patella to active service other than through 
the veteran's statements.  The most probative evidence 
concerning the etiology of the chondromalacia is found in the 
VA medical opinion of October 1999.  That opinion, which 
concluded that there was no relationship between left knee 
disability and service, was based not only on medical 
examination and history, but also on review of the claims 
file.

Moreover, the Board notes that there is no competent medical 
evidence of residuals of an injury to the left lower leg 
(other than involving the patella as discussed above) of 
record.  The Court has held that in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Therefore, the Board concludes that the veteran's claim for 
service connection for residuals of an injury to the left 
lower leg is not well grounded.  Accordingly, the claim for 
service connection for residuals of an injury to the left 
lower leg to include chondromalacia of the left patella is 
denied.  38 U.S.C.A. § 5107 (West 1991).

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.


ORDER

Service connection for residuals of an injury to the left 
lower leg is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

